DISCIPLINARY PROCEEDINGS
liPER CURIAM.
On September 22, 1994, in the 15th Judicial District Court, Parish of Lafayette, Respondent, Ted A. Landry, entered a plea of guilty to one count of possession of cocaine in violation of La.R.S. 40:967. Pursuant to this guilty plea, Respondent was convicted and sentenced to five years at hard labor, suspended, conditioned upon five years active supervised probation and payment of a $500.00 fine.
On March 16, 1995, this Court granted Disciplinary Counsel’s motion for interim suspension and formal charges were filed on March 22, 1995, alleging that Respondent *1208had violated Rule 8.4(b) of the Rules of Professional Conduct when he committed a criminal act. On June 7, 1995, Respondent admitted the formal charges and petitioned for discipline by consent. Disciplinary Counsel filed its concurrence with Respondent’s proposed consent discipline on June 9, 1995. Both the Hearing Committee and the Disciplinary Board approved the proposed consent discipline and recommended that this Court also accept the proposed consent discipline.
Upon review of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of the Court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that:
1.Ted A. Landry be suspended for two years commencing March 16, 1995, the date of his interim suspension;
2. Ted A. Landry be placed on probation for a period of two years upon his reinstatement to practice, if he should apply for preadmission to the profession and is reinstated to practice;
3. Ted A. Landry actively participate in the Impaired Lawyer’s Program and undergo sobriety and drug monitoring during the period of his suspension and during the following period of probation; and
4. Ted A. Landry be assessed with all costs of these proceedings.
SUSPENSION ORDERED.